Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered April 16, 1996, convicting defendant, after a jury trial, of murder in the second degree, criminal possession of a weapon in the second degree and endangering the welfare of a child, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, 25 years to life and 1 year, respectively, unanimously affirmed.
Defendant, who chose not to represent himself, but also insisted, despite the court’s extensive warnings and efforts to persuade him to change his mind, that his attorney do nothing to defend him, is solely responsible for the manner in which his trial was conducted, and both his attorney and the court acted properly in all respects (see People v Kelly, 60 AD2d 220 [1977], affd 44 NY2d 725 [1978]). The record establishes that defendant knowingly, intelligently and voluntarily waived, inter alia, the rights to make opening and closing statements, to cross-examine witnesses, to testify or call witnesses on his own behalf, to make objections, and to raise any sort of defense. We also note that, given defendant’s express rejection of the court’s offer to submit to the jury the defense of extreme emotional disturbance, defendant could not have been prejudiced by any error regarding the testimony of the deceased’s cousin. Concur — Nardelli, J.P., Tom, Rosenberger and Gonzalez, JJ.